Filed 5/22/13
                       CERTIFIED FOR PUBLICATION




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                    DIVISION FOUR


ADAM RYBICKI et al.,                         B240211

       Plaintiffs and Appellants,            (Los Angeles County
                                              Super. Ct. No. YC064733)
       v.

ASHLEY CARLSON et al.,

       Defendants and Respondents.



       APPEAL from judgments of the Superior Court for Los Angeles County,
Roy L. Paul, Judge. Affirmed.
       Daniel M. Graham for Plaintiffs and Appellants.
       Demler, Armstrong & Rowland and Robert W. Armstrong for Defendant
and Respondent Chelsea Meyer.
       Inglis, Ledbetter, Gower & Warriner, Gregory J. Bramlage and Richard S.
Gower for Defendant and Respondent Tara Rohar.
       No appearances for Defendants and Respondents Ashley Carlson or
Alexandra Milutin.
      In April 2011, five young women, all under the age of 21, got into a car after
partying all night (and drinking alcohol) at a friend‟s house. Driving on the wrong
side of the road, the car collided with a bicyclist, who was seriously injured. The
bicyclist and his wife sued, among others, all of the occupants of the car. The trial
court entered judgments in favor of the four passengers. The question presented in
this appeal is whether the four women who were not driving, but who are alleged
to have supplied some of the alcohol that was consumed at the friend‟s house, can
be held liable for the bicyclist‟s injuries. We conclude that the Legislature, by
enacting Civil Code section 1714 (hereafter section 1714), has precluded any
liability claim against the women. Accordingly, we affirm the judgments.


                                 BACKGROUND
      This appeal comes to us from a judgment entered after a motion for
judgment on the pleadings was granted and demurrers were sustained without
leave to amend. Our statement of facts, therefore, is based upon the allegations of
the complaint. (Blank v. Kirwan (1985) 39 Cal. 3d 311, 318 [on review of
demurrer, court assumes the truth of the allegations of the complaint]; Gerawan
Farming, Inc. v. Lyons (2000) 24 Cal. 4th 468, 515-516 [same standard for review
of motion for judgment on the pleadings].)
      On April 2, 2011, defendants Jaclyn Andrea Garcia, Ashley Carlson,
Alexandra Milutin, Tara Rohar, and Chelsea Meyer attended a party at the home of
defendant Garrett P. Shoemaker.1 Either before or during the party, Carlson,
Milutin, Rohar, and/or Meyer (collectively, respondents) went to a store to procure
alcoholic beverages, and brought those beverages to Shoemaker‟s home.

1
      The complaint refers to a Doe Resident, but was amended to name Shoemaker as
the Doe Resident.


                                          2
Shoemaker furnished the alcoholic beverages to Garcia during the party, which
lasted until the early morning of April 3.
      That morning, respondents left Shoemaker‟s home in a car being driven by
Garcia.2 At around 7:15 a.m., plaintiff Adam Rybicki was riding his bicycle
northbound on Camino de Encanto in the City of Torrance when he was hit by the
car driven by Garcia, which was travelling southbound on the wrong side of the
road. Rybicki was seriously injured. He and his wife, plaintiff Barbara Rybicki,
subsequently filed a lawsuit against Garcia, respondents, Shoemaker, and others.
The complaint alleged, among other claims, causes of action against Garcia based
upon her driving the car that injured Rybicki, a cause of action against Shoemaker
alleging a violation of section 1714, and causes of action against respondents
alleging civil conspiracy to violate section 1714 and aiding and abetting a violation
of section 1714.
      In the claims against respondents, plaintiffs alleged that respondents, all of
whom were under the age of 21, went to a retail establishment for the purpose of
purchasing alcoholic beverages to be consumed at Shoemaker‟s home. Plaintiffs
alleged that respondents solicited adults to purchase the beverages for them, that
they brought them back to Shoemaker‟s home, and that Shoemaker then furnished
the alcoholic beverages to Garcia. The complaint alleged that the furnishing of
alcohol to Garcia, “with the assistance of the conspiratorial acts of [respondents]”
and/or “with the aid, abetting and assistance of [respondents]” caused substantial
injuries and damages to plaintiffs.
      Carson, Rohar, and Milutin each filed demurrers to the complaint, and
Meyer filed a motion for judgment on the pleadings. The court sustained without

2
      Although the complaint does not allege that respondents were in the car with
Garcia, it appears that was the case.


                                             3
leave to amend each of the demurrers and granted Meyer‟s motion for judgment on
the pleadings, and entered judgments in favor of each of the respondents. Plaintiffs
timely filed a notice of appeal from the judgments in favor of respondents.


                                   DISCUSSION
      Plaintiffs contend that respondents may be held liable under civil conspiracy
and aiding and abetting theories for the injuries plaintiffs suffered, because
respondents supplied at least some of the alcohol that Shoemaker allegedly
furnished to Garcia “in violation of [section] 1714 [subdivision] (d).” We
disagree. Rather than providing a basis for liability, section 1714 precludes
liability against respondents.


A.    Section 1714
      Section 1714, as presently constituted, was designed to reinstate in
California a common law rule that immunized from civil liability those who
provided alcoholic beverages to someone who then injured himself or a third party
due to intoxication. The theory behind the rule is that the furnishing of alcohol is
not the proximate cause of injuries resulting from intoxication; rather, it is the
consumption of alcohol that is the proximate cause of such injuries. (See 6 Witkin,
Summary of Cal. Law (10th ed. 2005) Torts, § 1066, pp. 382-384.) California
followed this rule until 1971. In a series of cases beginning that year, the
California Supreme Court rejected the common law rule, first holding that a
commercial vendor of alcoholic beverages who sold alcohol to an obviously
intoxicated person could be held liable for injuries caused by that person, and
ultimately expanding its holding to social hosts. (See Vesely v. Sager (1971) 5
Cal. 3d 153 [abrogating common law rule and finding defendant could be liable
based upon violation of criminal statute prohibiting vendors from selling alcohol to

                                           4
intoxicated person]; Bernhard v. Harrah’s Club (1976) 16 Cal. 3d 313 [holding that
out of state vendor who sold alcohol to intoxicated person could be held liable on
the basis of negligence]; Coulter v. Superior Court (1978) 21 Cal. 3d 144, 149
[extending Vesely holding to noncommercial providers of alcohol, such as “social
hosts,” under traditional common law negligence principles]; see also Strang v.
Cabrol (1984) 37 Cal. 3d 720, 724 [discussing evolution of law regarding liability
based upon provision of alcohol to intoxicated person].)
      The Legislature responded to the Supreme Court cases by enacting
legislation in 1978 that, among other things, amended section 1714 to specifically
abrogate the holdings of those cases and reinstate the common law rule. (Stats.
1978, ch. 929, § 2, p. 2904; Strang v. Cabrol, supra, 37 Cal.3d at p. 723.) In 2010,
the Legislature again amended section 1714 to carve out a limited exception to the
immunity granted under the common law rule as set forth in the statute. At present
(and at the time of the injuries at issue here), the statute provides:
      “(a) Everyone is responsible, not only for the result of his or her willful acts,
      but also for an injury occasioned to another by his or her want of ordinary
      care or skill in the management of his or her property or person, except so
      far as the latter has, willfully or by want of ordinary care, brought the injury
      upon himself or herself. . . .

      “(b) It is the intent of the Legislature to abrogate the holdings in cases such
      as Vesely v. Sager (1971) 5 Cal. 3d 153, Bernhard v. Harrah’s Club (1976)
      16 Cal. 3d 313, and Coulter v. Superior Court (1978) 21 Cal. 3d 144 and to
      reinstate the prior judicial interpretation of this section as it relates to
      proximate cause for injuries incurred as a result of furnishing alcoholic
      beverages to an intoxicated person, namely that the furnishing of alcoholic
      beverages is not the proximate cause of injuries resulting from intoxication,
      but rather the consumption of alcoholic beverages is the proximate cause of
      injuries inflicted upon another by an intoxicated person.

      “(c) Except as provided in subdivision (d), no social host who furnishes
      alcoholic beverages to any person may be held legally accountable for
      damages suffered by that person, or for injury to the person or property of,

                                            5
      or death of, any third person, resulting from the consumption of those
      beverages.

      “(d)(1) Nothing in subdivision (c) shall preclude a claim against a parent,
      guardian, or another adult who knowingly furnishes alcoholic beverages at
      his or her residence to a person whom he or she knows, or should have
      known, to be under 21 years of age, in which case, notwithstanding
      subdivision (b), the furnishing of the alcoholic beverage may be found to be
      the proximate cause of resulting injuries or death.

      “(2) A claim under this subdivision may be brought by, or on behalf of, the
      person under 21 years of age or by a person who was harmed by the person
      under 21 years of age.” (§ 1714.)


B.    Plaintiffs’ Claims Against Respondents Are Barred Under Section 1714
      In the case before us, the complaint alleged that Shoemaker knowingly
furnished alcohol to Garcia, who was under the age of 21, at Shoemaker‟s
residence, and that respondents conspired with Shoemaker and/or aided, abetted,
and assisted Shoemaker in furnishing alcoholic beverages to Garcia at his
residence. On appeal, plaintiffs contend the trial court improperly dismissed their
claims against respondents because violation of a statutory duty or a statute
embodying a public policy generally is actionable, and they alleged all the
elements necessary to plead causes of action for conspiracy to violate and/or aiding
and abetting a violation of a statute, i.e., section 1714, subdivision (d).
      Plaintiffs are correct that, as a general matter, violation of a statutory duty or
a statute embodying a public policy may give rise to liability. (See, e.g., Angie M.
v. Superior Court (1995) 37 Cal. App. 4th 1217, 1224.) But that general principle
does not assist plaintiffs here. As an initial matter, we note that section 1714,
subdivision (d) cannot be “violated” because it does not prohibit any conduct, and
therefore one cannot conspire to violate or aid and abet a violation of section 1714,
subdivision (d). But more importantly, section 1714 precludes all claims against

                                           6
persons (other than commercial venders of alcohol3) who provide alcohol to
someone who then injures another person, except under the very narrow
circumstances set forth in section 1714, subdivision (d).
       Although the claim against Shoemaker appears to fall within the section
1714, subdivision (d) exception, plaintiffs cannot bootstrap respondents into that
exception by alleging that respondents conspired with or aided and abetted
Shoemaker by providing alcoholic beverages that were furnished to Garcia.
Subdivision (b) of section 1714 unequivocally states that “the furnishing of
alcoholic beverages is not the proximate cause of injuries resulting from
intoxication.” This provision necessarily precludes liability against anyone who
furnished alcohol to someone who caused injuries due to intoxication. The
exception set forth in subdivision (d) vitiates subdivision (b) for a very narrow
class of claims: claims against an adult who knowingly furnishes alcohol at his or
her residence to a person he or she knows is under the age of 21. Because
respondents are not alleged to have furnished alcohol to Garcia at their residences,
plaintiffs‟ claims against them are barred because, as a matter of statutory law,




3
        When the Legislature amended section 1714 in 1978, it also amended provisions
governing commercial vendors of alcohol in order to reinstate the common law rule as it
applies to them. At that time, the Legislature created an exception to the broad immunity
provided by the rule, by providing that “„a cause of action may be brought by or on
behalf of any person who has suffered injury or death against any [licensed purveyor of
alcoholic beverages] who sells, furnishes, gives or causes to be sold, furnished or given
away any alcoholic beverage to any obviously intoxicated minor where the furnishing,
sale or giving of such beverage to the minor is the proximate cause of the personal injury
or death sustained by such person.‟” (Strang v. Cabrol, supra, 37 Cal.3d at p. 723, see
Bus. & Prof. Code, § 25602.1.) Inasmuch as the case before us does not involve any
licensed purveyor of alcoholic beverages, our discussion is limited to the effect of section
1714 on plaintiffs‟ causes of action.


                                             7
plaintiffs cannot establish that respondents‟ actions proximately caused plaintiffs‟
injuries.4


                                      DISPOSITION
              The judgments are affirmed. Respondents Chelsea Meyer and
Tara Rohar shall recover their costs on appeal.
              CERTIFIED FOR PUBLICATION




                                                   WILLHITE, Acting P. J.




              We concur:




              MANELLA, J.




              SUZUKAWA, J.




4
       For this reason, plaintiffs‟ discussion of Cabral v. Ralphs Grocery Co. (2011) 51
Cal. 4th 764 and Rowland v. Christian (1968) 69 Cal. 2d 108, regarding general principles
of duty and forseeability of harm, is irrelevant to the issues in the instant case; as a matter
of law, plaintiffs cannot establish proximate causation.

                                               8